Citation Nr: 0842553	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to in-service exposure to herbicides. 

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

 In a June 2006 decision, the Board granted service 
connection for degenerative joint disease of the lumbar spine 
and denied service connection for diabetes mellitus, to 
include as secondary to in-service exposure to herbicides.  
The veteran appealed the portion of the Board's decision 
which denied service connection for diabetes mellitus to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2008 Order, the Court vacated the June 2006 
portion of the Board decision denying service connection for 
diabetes mellitus, and remanded the case to the Board for 
further proceedings consistent with a January 2008 Joint 
Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his diabetes mellitus may be due to 
exposure to herbicides while in Vietnam during service.  It 
appears that not all of the veteran's service records which 
may establish his presence in Vietnam have been associated 
with the claims folder.  On remand, all efforts should be 
made to obtain all of his service records, specifically any 
unit records.  See 38 C.F.R. § 3.159(c)(2) (2008).

In a July 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, evaluated as 20 percent disabling.  Review of the 
record shows that in his notice of disagreement received in 
August 2006, the veteran disagreed with the evaluation of his 
lumbar spine disability. The RO has not issued the veteran a 
statement of the case (SOC) that addresses this issue, 
therefore a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
19.26, 19.29, 19.30 (2008), Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran, obtain the veteran's unit 
records from the service department or 
other appropriate agency to determine 
if he was ever in the Republic of 
Vietnam.  According to his personnel 
records, he was stationed with the 388th 
SVC Sq., Korat RTAFB in Thailand from 
September 7, 1969 and had more than 1 
year and 6 months of foreign and/or sea 
service.  His military occupational 
specialty was cook.  All efforts to 
obtain these records should be fully 
documented.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

3.	The RO should issue an SOC pertaining 
to the issue of an initial rating in 
excess of 20 percent for degenerative 
joint disease of the lumbar spine.  The 
veteran is hereby notified that, 
following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




